Citation Nr: 1215931	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for atrial fibrillation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from January 1974 to October 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 and August 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for coronary artery disease and renal failure have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's atrial fibrillation first manifested to a compensable degree within one year of discharge from service with a continuity of symptoms after service.  


CONCLUSION OF LAW

The criteria for presumptive service connection for atrial fibrillation have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7011, 7013 (1976); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104 Diagnostic Code 7010 (2011). 





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran served as a U.S. Air Force aircraft electrical systems technician.  He contends that he experiences atrial fibrillation that first manifested within weeks of discharge from service and has been present continuously since service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases such as cardiovascular disease may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  At that time in this case, auricular fibrillation or paroxysmal tachycardia warranted a compensable rating for infrequent attacks.  38 C.F.R. § 4.104, Diagnostic Codes 7011, 7013 (1976).   Under the current regulations supraventricular arrhythmias including atrial fibrillation warrant a compensable rating if the disorder is permanent (lone atrial fibrillation), or; for one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2011).   

In reports to clinicians on several occasions and in testimony before the RO in April 2008, the Veteran reported that his military duties as an aircraft electrician included working for eight months to one year in a lead-acid battery shop.  Although the Veteran reported that he used protective clothing, some unquantified skin and respiratory exposure to lead, lead oxide, lead sulfate, and sulfuric acid vapors is consistent with these duties.  The Veteran reported in the hearing that he also experienced shortness of breath or "heartburn" on two occasions during athletic events but acknowledged that he did not have a heart problem in service.   Service and post-service records also showed a history of tobacco and marijuana smoking.  

Service treatment records are silent for any diagnoses or treatment for cardiovascular disease including atrial fibrillation.  However, in an October 1976 discharge physical examination, the Veteran reported experiencing occasional shortness of breath and chest pain that he attributed to smoking and working near acid fumes.  The examining physician noted that the Veteran never sought treatment for the symptoms and that they resolved after a few seconds.  The physician noted no cardiovascular abnormalities.  

In November 1976, two weeks after discharge from the Air Force, the Veteran was admitted to a VA medical center for foot surgery.  During a pre-surgical examination approximately three weeks after the end of service, a physician noted an irregular heartbeat.  An electrocardiogram showed atrial fibrillation.  The physician prescribed medication that returned the irregularity to normal.  Medication for the atrial fibrillation was not continued when the Veteran was released from inpatient treatment. 

In March 1981, the Veteran was admitted to a private hospital for arthroscopic knee surgery.  During the workup, an electrocardiogram showed atrial fibrillation.  After surgery, echocardiogram and Holter monitoring showed no cardiac abnormality.  In October 1994, the Veteran was admitted to a VA hospital for treatment of clotted arteriovenous fistula of the wrists.  The attending physician noted a history of chest pain twice per month and renal failure, but there were no observations or testing for arrhythmias.  

Starting in November 1996, private records showed diagnoses of cardiomegaly, congestive heart failure, and moderately severe left ventricular dysfunction.  The Veteran also experienced renal failure, hemodialysis, and eventually a kidney transplant.  In November 2002, the Veteran was admitted to a VA emergency room after reporting weakness and shortness of breath during his three times weekly gym workouts.  The attending physician diagnosed rate controlled atrial fibrillation and noted that the disorder was a new onset because there were no previous test results available for comparison.  The physician prescribed heparin and Coumadin.   An exercise thallium test in February 2003 was normal.  In December 2006, the Veteran underwent a cardiac catheterization and medical treatment for a non-ST segment elevation myocardial infarction.  

In correspondence in March 2007, a private internal medicine physician noted the diagnosis and treatment for atrial fibrillation in November 1976 and that the Veteran experienced the arrhythmia and used Coumadin since that time.  In correspondence in April and June 2008, another private physician noted a review of the military and post-service medical records and concluded that the Veteran developed atrial fibrillation in service as a result of lead exposure and that all his current medical disorders are related to the exposure and the arrhythmias.  The physician referred generally to abstracts of several medical research articles, one of which noted that lead exposure caused cardiac and vascular damage in animals, but dysfunction in humans remained a subject for considerable debate.  Otherwise, the two physicians did not provide a detailed explanation for their opinions.  

The Veteran also submitted a public information article on atrial fibrillation published by a physician at the Mayo Clinic.  The physician noted that the disorder is common and can cause palpitations, shortness of breath, fatigue, and stroke.  Patients with atrial fibrillation may have no symptoms until the disorder is discovered by a physician during a physical examination.  The symptoms may be chronic or may come and go (paroxysmal). 

The Board concludes that service connection for atrial fibrillation is warranted under the regulations for presumptive service connection for a chronic cardiovascular disorder because the disorder manifested to a compensable degree within one year of discharge from service.  

There is credible medical evidence of one episode of atrial fibrillation established by electrocardiogram several weeks after discharge.  Although the next episode was not noted in medical records until 1981, there is credible general medical evidence in the Mayo clinic article that this disorder may not always present symptoms observable by a lay patient.  The medical history does not suggest that the disorder resolved after 1976.  There is credible lay evidence that the Veteran occasionally experienced shortness of breath, fatigue, and chest pain that are associated with the disorder and that the disorder was identified later in testing in 1981, in the 1990s, and in 2002.  Contrary to the private physician's notation in March 2007, the medical evidence does not show that the Veteran was prescribed medication until 2002.   However, the rating criteria contemplate infrequent or paroxysmal attacks but do not contemplate the need for prescription medication.  

As presumptive service connection for a chronic disease is warranted, the Board makes no determination regarding the contention that atrial fibrillation or any other cardiovascular or renal disorders are related to lead exposure in service.   







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for atrial fibrillation is granted.



____________________________________________
      DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


